Citation Nr: 1631749	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-01 387	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis with liver damage and, if so, whether the claim should be allowed.   

2.  Entitlement to service connection for gout, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for hearing loss of the left ear.  

4.  Entitlement to service connection for a skin disorder, to include lichen planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from May 1969 to January 1971 and he had one year of overseas service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a the Department of Veterans Affairs (VA) Regional Office (RO) in June 2010, which denied service connection for gout, and September 2010 which denied reopening of a claim for service connection for hepatitis (previously denied in February 1971), and June 2011 which denied service connection for hearing loss and lichen planus.  

Of note, the June 2010 rating decision also denied service connection for diabetes mellitus, type II, but service connection was subsequently granted by a December 2011 rating decision.  In April 2011 the Veteran withdrew multiple other claims for service connection.  The June 2011 rating decision also denied service connection for posttraumatic stress disorder (PTSD) but the July 2011 Notice of Disagreement (NOD), while contesting the denials of service connection for a skin condition and hearing loss only in the left ear, did not contest the denial of service connection for PTSD.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issues of de novo adjudication of service connection for hepatitis with liver damage and the claims for service connection for gout and a skin disorder being remanded herein are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  



FINDINGS OF FACT

1.  An unappealed February 1971 rating decision denied service connection for hepatitis and is final.  

2.  The evidence pertaining to hepatitis submitted subsequent to the February 1971 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim. 

3.  A hearing loss in the left ear is not shown until decades after the Veteran military service and is unrelated to any event therein, including exposure to loud noise, and is first demonstrated following a postservice left ear infection.  


CONCLUSIONS OF LAW

1.  The February 1971 rating decision that denied service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been submitted to reopen the claim for service connection for hepatitis with liver damage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hearing loss in the left ear are not met.  38 U.S.C.A. § 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in May, August, and November 2010 as well as April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veterans service personnel records and service treatment records (STRs) are on file, as are his VA treatment records, including VA outpatient treatment (VAOPT) records, and private clinical records.  

The Veteran declined the opportunity to testify in support of his claims.  The Veteran was afforded a VA examination to obtain a medical opinion as to his claim for service connection for hearing loss in the left ear.  The Board finds that the examination is adequate to evaluate the Veteran's claim for service connection for hearing loss in the left ear because the examination included an interview with the Veteran and audiometric testing.  Therefore, no further examination is necessary.  Also, the adequacy of the examination and medical opinion obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hepatitis with Liver Damage

The Veteran was notified by letter in February 1971 of the RO's denial of his claim for service connection for hepatitis on the basis that no residuals of hepatitis were shown but he did not appeal that decision.  

The evidence of record at that time consisted of the Veteran's STRs which revealed that in October 1970 he sustained a stab wound of the lower right quadrant of the abdomen.  When seen the next day at a dispensary the wound was described as being satisfactory.  

In December 1970 the Veteran was seen for what was felt to be a urinary tract infection (UTI).  Later that month the impression was infectious hepatitis versus mononucleuosis.  He was admitted for hospitalization on December 9, 1970 due to viral hepatitis while in Korea.  He was evacuated to the continental United States.  

A January 14, 1971, physical profile reflects that the Veteran was medically qualified for duty.  

The February 1971 rating decision became final because no Notice of Disagreement (NOD) or new and material evidence was submitted within one year of the date on which notice of the decision was issued and no additional service records have been received, other than service personnel records which were obtained in conjunction with the Veteran's claim for service connection for PTSD and which are not relevant to the claims addressed herein.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since the February 1971 rating decision the Veteran has applied to reopen the claim for service connection for hepatitis, now alleging that he has liver damage from inservice hepatitis.  As to this, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The additional evidence since the 1971 rating decision includes the Veteran's March 2011 statement in which he reported that he developed hepatitis in Korea and was shipped to Ft. Campbell where he was hospitalized for a long time.  He later had his second case in which physicians had told him that he had liver damage and he was advised to quit drinking.  

Records of the Vanderbilt Medical Group include a January 2008 CT scan which showed diffuse fatty infiltration of the liver.  There was also a clinical notation in November 2008 which is not clearly legible but which could be interpreted as being "Hep C."  

A February 2010 VAOPT record indicates that the Veteran had previously had a positive test for Hepatitis C in about 2010 but the exact date was not known.  The Veteran reported that his Hepatitis C was stable and had been diagnosed by sources outside VA.  

An April 2010 VAOPT record indicated that the Veteran's medical problems included Hepatitis, type unknown, which had occurred when he was in Korea.  However, a Hepatitis C test was not reactive.  An August 2011 VAOPT record shows that he was Hepatitis C negative.  An August 2014 VAOPT record reflects that his personal medical history included having liver problems secondary to Hepatitis.  It was also reported that he had been discharged medically secondary to hepatitis infection contracted in Korea.

April and September 2015 VAOPT records noted that the Veteran reported having a history of hepatitis with "two flares" but it was now clear.  He did not know what type of hepatitis he had had in the past.  It was also noted that a review of his chart in 2013 had been negative for Hepatitis C.  


Analysis

Under Shade, this new evidence is material to the Veteran's claim.  Id.  This is because the 2008 CT scan revealed evidence of impairment of the Veteran's liver.  While the Veteran has suggested that the liver damage is from his inservice episode of hepatitis, he has also stated that when informed that he had liver damage he was instructed to quit drinking.  In this regard, in April 2011 the Veteran withdrew multiple claims for service connection which he filed in November 2010, including "alcohol problems" and "drugs problems" [sic].  However, the Veteran is not now service-connected for any disability related to past alcohol or drug abuse and the Board further notes that the 2008 CT scan finding of fatty liver infiltration is not inconsistent with past alcohol abuse.  Nevertheless, the Board may not reach its' own independent medical conclusion and, thus, remand of this issue, upon reopening, is required to obtain a medical opinion which addresses this matter.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.  

Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's DD 214 reflects that his military occupational specialty was an armored crewman.  He had one year and 23 days of foreign service, having served in Korea.  

Audiometric testing on examination for service entrance in March 1969 revealed the following thresholds, in decibels (dbs) at the following frequencies, in Hz:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
0
0
0
0
Left Ear
15
0
-5
0
-5


Audiometric testing on examination for separation in November 1970 revealed the following thresholds, in dbs at the following frequencies, in Hz:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
10
10
Not tested
15
Left Ear
15
10
10
Not tested
20

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss.  A medical history questionnaire in January 1971, in conjunction with service separation shows that the Veteran reported not having or having had a hearing loss.  

VA electronic medical records (CAPRI records) show that in March 2010 the Veteran complained of a hearing loss and requested a VA audiology evaluation.  When initially evaluated at a VA audiology clinic in April 2010 the Veteran reported a possible hearing loss, worse left ear, of gradual onset beginning perhaps 3 to 4 years ago, which had now progressed and did not fluctuate.  He stated that an infection in his left ear had cleared with medical treatment and he had not noticed any sequelae other that the possible left ear hearing loss.  His history was positive for the diabetes mellitus of adult onset about 1 year ago.  He had both military and occupational noise exposure, the later continuing to the present.  There might also be a familial incidence of hearing loss, and it was indicated that his brothers had had a hearing loss.  Audiometric testing demonstrated a sensorineural hearing loss right ear and a conductive hearing loss left ear.  In the right ear the sensorineural loss was very mild and limited to the high frequencies; the conductive loss in the left ear was limited to the lower frequencies and was of a mild to moderate degree.  Word recognition ability was good in both ears.  The left ear hearing loss might be a residual of the left ear infection a couple of years ago.   

In a July 2010 VAOPT record it was reported that the Veteran had had a severe left ear infection a couple of years ago and he noted that he had not been able to hear very well out of it since.  A prior VA hearing evaluation in April 2010 had found a mild low frequency conductive hearing loss in the left ear.  On a current physical examination his tympanic membranes were thickened, bilaterally, but both were mobile with Valsalva maneuver.  Weber's test appeared to lateralize to the left ear, however, the Rinne's test revealed that air conduction was better than bone conduction in both ears.  The assessment was a mild conductive hearing loss of low frequencies in the left ear; and that both eardrums were scarred.  

In an August 2010 VAOPT record it was noted that the Veteran had a past medical history of a mild conductive hearing loss in the low frequencies in the left ear.  He also had a scarred eardrum.  It was noted that he had been diagnosed with seasonal allergic rhinitis with turbinate hypertrophy.  On physical examination the tympanic membrane on the right was mildly scarred and thickened, but it is mobile with Valsalva.  The left external auditory canal is identical.  However, the left tympanic membrane was mildly retracted and nonmobile with insufflation or Valsalva.  A hearing test that day again showed a mild low frequency conductive hearing loss in the left ear, and his allergic rhinitis was untreated as of yet.  

A February 2011 VAOPT record shows that the Veteran had a history of hearing loss.  He was last seen in clinic on August 13, 2010, and had been seen earlier in April 2010.  He returned today for a follow-up.  A current hearing test showed a conductive loss in the low frequencies in the left ear.  This was stable from a previous examination 6 months ago.  The assessment was a left sided conductive hearing loss.  Also in February 2011 audiometric testing for the left ear showed a moderate conductive loss at 250 and 500 Hz, with 30, 20, and 15dB conductive components at 250, 500, and 1000 Hz respectively.  Thresholds were normal in the higher frequencies in the left ear (1,000 to 8,000 Hz).  Word recognition scores were good, bilaterally.  These test results were unchanged from previous audiometric testing.  

On VA audiology evaluation in June 2011 the Veteran's claim file and medical records were reviewed.  It was noted that the audiometric testing in March 1969 for service entrance was within normal limits.  Audiometric testing in November 1970 at service separation was also within normal limits.  VA records show a conductive hearing loss in the left ear and a mild sensorineural hearing loss in the right ear.  The Veteran reported that he had worked as support for an armor unit.  He had a history of occupational noise exposure performing factory work for 43 years but no recreational noise exposure.  

Puretone audiometric testing revealed the following thresholds, in dbs at the following frequencies, in Hz:


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
20
20
30
35
Left Ear
45
20
15
30
30

Discrimination ability was 92 percent in the right ear and 94 percent in the left ear, as found by using the Maryland CNC word list.  The assessment was that the Veteran did not have a disabling hearing loss in the right ear by VA standards.  He had a mixed hearing loss (both conductive and sensorineural) in the left ear.  

The examiner stated that because the Veteran had separated from the service with hearing being within normal limits it seemed less likely as not that any hearing loss was caused by or as a result of his military noise exposure. 

The Veteran was seen in June 2013 for a hearing evaluation, for possible hearing amplification, and it was noted that he had had a prior evaluation in February 2012 at which time he had been referred for evaluation due to the presence of a unilateral conductive hearing loss.  He had since been cleared by the "ENT" clinic.  Audiometric results revealed no significant changes when compared to his most recent hearing evaluation.  His hearing was found to be within normal limits from 250 to 8k Hz with the exception of a mild sensorineural hearing loss at 4kHz in the right ear and moderate conductive hearing loss rising to within normal limits from 1 to 8k Hz in the left ear.  Word recognition was good in the right ear at 92 percent and in the left ear at 88 percent.  It was felt that he was not the ideal candidate for amplification at this time.  

The Veteran was seen in May 2014 for a follow-up for a conductive hearing loss.  He has been followed for several years now with small air bone gaps in his audiogram.  His audiogram from June 2013 was reviewed and showed type A tympanograms with small air bone gaps, more predominant on the left.  The impression was that he had eustachian tube dysfunction and hearing loss.  

In September 2015 it was recorded that the Veteran had a history of conductive hearing loss noted in the past in the low frequencies in the left ear. Otherwise, his hearing is fairly normal.  Audiometric testing in May 2015 and again currently showed a mild conductive loss in the low frequencies at 250 and 500 Hz.  Otherwise, he had fairly normal hearing above 1,000 Hz.  His discrimination score was 88 percent in each ear.  

In the Veteran's VA Form 9 he reported that he had not had postservice employment that exposed him to loud noise.  

Analysis

Based on the evidence of record, the Board finds that service connection for hearing loss in the left ear, to include a sensorineural hearing loss is not warranted.  In this regard, the Veteran's STRs are negative for a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss and inservice audiometric testing did not reveal the presence of a hearing loss by VA standards.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not, implicitly, in the opinion of the 2011 VA examiner, reflect a shift in auditory thresholds at any relevant frequency in the left ear.  Thus, the holding in Hensley, Id., is inapposite.  

Moreover, a fair reading of the 2011 VA audiology examination report is that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, noise induced hearing loss had not been shown to manifest until years after the offending inservice noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma in combat during service, this is not the same as having sustained the type of injury that causes chronic hearing loss, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss, which was caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current hearing loss, including any sensorineural component to his hearing loss, should be conceded as being due to inservice acoustic trauma.    

Significantly, the Veteran did not reported having or having had disability or symptoms indicative of chronic hearing loss in a medical history questionnaire at service separation and at the time of his separation examination, clinical evaluation of his ears and audiometric testing were negative.  In short, the audiometric testing at both service entrance and at service separation did not met VA criteria for the presence of hearing loss.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, at least implicitly, the opinion of the 2011 VA examiner was that any slight difference upon comparison of service entrance and separation audiometric testing in the threshold levels, in decibels, at the relevant frequencies were not significant.  This is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.  

The 2011 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current hearing loss in the left ear was unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology and his postservice occupational exposure to loud noise.   

Furthermore, the Veteran has not even reported that he had sought treatment with VA or any clinical source after service, until shortly before filing his original claim for service-connected VA disability compensation benefits.  And this was after many years of postservice occupational noise exposure, the significance of which the Veteran and his representative now seek to downplay and he has recently even denied, contrary to the weight of evidence establishing his postservice occupational noise exposure.  See Curry v. Brown, 7 Vet. App. 59, 64 (1994) ("[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones).  His first reports of hearing loss, and attempts to link them to inservice acoustic trauma, do not antedate filing is claim in recent years, a time more than three decades after his 1971 discharge from active service.  Moreover, a hearing loss in the left ear is shown to be conductive in nature and, as such, consistent with the causation being his postservice ear infection, only following which did he report having a hearing loss.  

As to the more recent clinical evidence which reflect that the Veteran relates his current hearing loss and acoustic to acoustic trauma during military service and continuous hearing loss thereafter, these records do no more than repeat the substance of the Veteran's statements on file.  While recorded by medical personnel, because these records add no other comment, observation, diagnosis or conclusion of a medical nature, they are merely repetitive in that they simply reinterate his current allegations.  As such, these records have no significant probative value above that of the Veteran's lay statements.  In other words, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  Moreover, any contention that he has had a hearing loss since military service contrasts with the history he related shortly after the onset of his postservice ear infection.  Therefore, the Veteran's statements regarding alleged continuity of symptomatology are inconsistent with the contemporaneous medical records, the Board finds the Veteran's own lay statements are thus not consistent and, so, are not credible.

Moreover, the Board finds it significant that he had not filed a claim for service connection for hearing loss until 2010, almost four decades after military service.  Since he was well aware of potential entitlement to VA benefits when he claimed service connection for hepatitis in 1971, it would be reasonable to expected that if he had had a hearing loss, or noticed deceased hearing acuity in 1971, that he would at that time have filed a claim for service connection for the disorder.  However, he did not and this suggests that he did not have or believe that he had a hearing loss at that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for hearing loss when he claimed service connection for hepatitis in 1971.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss during service; audiometric testing at service discharge which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss at service discharge; his not having sought treatment or disability compensation for hearing loss immediately after service; the fact that his post-service clinical records are negative for any findings of a hearing loss, including sensorineural hearing loss, for many years after his service discharge, to be persuasive evidence against his claim.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Here, if the Veteran had in fact had chronic hearing loss since the inservice acoustic trauma it would be reasonable to expect that he would have claimed these when he first had an opportunity for file a claim for VA disability compensation, such as when he received VA education benefits in 1971.  However, he did not.  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1971 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  As to any contention, express or implied, that he had hearing difficulties even during military service this is simply too vague to suggest, much less establish, that he was given a formal diagnosis of a hearing loss during service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic hearing loss is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss is shown by the absence of contemporaneous clinical or lay evidence thereof until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Therefore, the Board finds that because the Veteran's chronic hearing loss, including a sensorineural hearing loss, was first manifested several decades after active service and any acoustic trauma therein, and is not related to any disease, injury, or incident of military service, direct service connection for such disorders is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss, is not warranted.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hepatitis with liver damage is reopened. 

Service connection for hearing loss of the left ear is denied. 


REMAND

Hepatitis

The Veteran should be invited to submit any additional private medical evidence relative to postservice treatment or evaluation of hepatitis or any liver damage other than the records already on file from the Vanderbilt Medical Group, or sufficiently identify any such records so as to allow VA to assist in obtaining them.   

The Veterans should be afforded a VA examination for the purpose of determining whether he now has any liver damage due to his inservice episode of hepatitis, as distinguished from liver damage from other nonservice related causes, including any past abuse of alcohol or drugs.  

Gout

It is neither shown nor contended that the Veteran had or developed gout during active service.  Rather, in this May 201 claim he alleged that he had gout which was secondary to his service-connected diabetes.  

In April 2010 it was noted that he had pain in the right great toe which might be due to gout.  An October 2010 VAOPT record shows that the Veteran prescribed Colchicine for gout.  An August 2011 VAOPT record shows that the Veteran had had diabetes for 5 years.  A July 2012 VAOPT record reflects that the Veteran denied having gout.  However, a February 2012 VAOPT record indicated that the Veteran had a history of gout in his foot, with a history of flare-ups.  

In this case a medical opinion is needed to clarify whether the Veteran now has gout and, if so, whether it is caused by or a result of, or aggravated by his service-connected diabetes mellitus, type II.  

Skin Disorder, Including lichen planus

The Veteran's primary assertion on appeal is that he now has a chronic skin disorder which is related to his service-connected diabetes mellitus, type II.  
The STRs show that in July 1979 the Veteran complained of irritation of his face after shaving.  The impression was a shaving rash.  

Record of Skin Solutions Dermatology and Skin Cancer Surgery reflect that the Veteran was treated in 2007 and 2008 for lichen planus.  

VA electronic medical records (CAPRI records) show that in August 2010 the assessments included seborrheic dermatitis of the outer ears.  An August 2011 VAOPT record shows that he reported that he had had lichen planus for more than 3 years.  It was initially treated as "some other skin disorder" and, reportedly, a biopsy 2 years ago showed that it was lichen planus.  He had previously been treated with Kenalog.  On examination he had hyperpigmented thin plaques on both lower legs.  The diagnosis was lichen planus.  

In April 2015 it was reported that the Veteran had a history of diabetes and hypertrophic lichen planus (with a biopsy in May 2013 having been consistent with such) for approximately 10 years.  On examination he had hyperpigmented plaque of the upper and lower extremities.  The assessment was hypertrophic lichen planus.  When evaluated for hearing loss in May 2015 the impressions included mild seborrheic dermatitis of the external canals and conchal bowls.  In November 2015 it was noted that the Veteran's past medical history included folliculitis and lichen planus.  

VA treatment records show that the Veteran was followed-up in January 2016 for hypertrophic lichen planus.  He had a history of diabetes mellitus, type II, and hypertrophic lichen planus.  Of note, at previous visits the Veteran had been noted to have hypopigmentation.  His topical and intra-lesional steroids were stopped and he was changed to an ointment.  He stated that this had controlled his affected areas and they were not getting worse but he still had some refractory plaques on the leg.  On examination he had hyperpigmented plaques on the upper and lower extremities.  The assessment was hypertrophic lichen planus.   

In the Veteran's VA Form 9 he reported that he had frequent breakouts of lichen planus which his physicians had attributed to his service-connected diabetes.  

In view of the foregoing, a medical opinion is needed to clarify whether any skin disorder which the Veteran now has is caused by or a result of his service-connected diabetes mellitus, type II, or whether it is aggravated by his service-connected diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has had any postservice treatment or evaluation for hepatitis or liver damage other than by VA and the Vanderbilt Medical Group.  

The Veteran should, and hereby is, invited to submit any postservice private clinical evidence which tends to support his claim that he currently has liver damage due to his inservice hepatitis, to include but not limited to any private medical opinions which address the etiology or cause of any liver damage he may now have.  Any such information should include the inclusive dates of treatment, and current address of the custodian of such records.  Then, obtain any available records.  If no additional medical records are located, a written statement to that effect should be incorporated into the record. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of any liver damage which the Veteran may now have.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran's current address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder or electronic records should be available to the examiner for review.  The examiner should state in the examination report that any claims folder or electronic medical records, or both, have been reviewed.

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what her personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told him these things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner must express an opinion as to whether it is as likely as not that the Veteran now has liver damage and, is so, whether it is as likely as not that it is due to his inservice hepatitis.  In this connection, it would be helpful if the examiner were to also address the impact, if any, of any past abuse of alcohol or drugs and any postservice development of liver damage, as distinguished from, if possible, liver damage due to inservice hepatitis.  

Any additional observations or comments addressing the foregoing could also prove helpful.  

A complete rationale should be provided for each opinion or conclusion made by the examiner.  If the examiner determines that a decision cannot be made without resort to mere speculation, the reason(s) should be explained.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain whether the Veteran now actually has gout and, if so, the etiology thereof.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder or electronic records should be available to the examiner for review.  The examiner should state in the examination report that any claims folder or electronic medical records, or both, have been reviewed.

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson, as described above.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

Then, an opinion should be rendered as to whether it is as likely as not that any gout is caused by or a result of the service-connected diabetes mellitus, type II, as well as whether it is as likely as not that any gout is aggravated, i.e., permanently worsened beyond any natural progress, by the service-connected diabetes mellitus, type II.  

A complete rationale should be provided for each opinion or conclusion made by the examiner.  If the examiner determines that a decision cannot be made without resort to mere speculation, the reason(s) should be explained.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of any current skin disorders.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson, as described above.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner must express an opinion as to whether the Veteran now has any skin disorder(s).  

If so, all such skin disorders should be identified.  

Then, an opinion should be rendered as to whether it is as likely as not that any such skin disorder had its onset during active service.   

Also, an opinion should be rendered as to whether it is as likely as not that any such skin disorder is caused by or a result of the service-connected diabetes mellitus, type II, and whether it is as likely as not that any skin disorder is aggravated, i.e., permanently worsened beyond any natural progress, by the service-connected diabetes mellitus, type II.  

A complete rationale should be provided for each opinion or conclusion made by the examiner.  If the examiner determines that a decision cannot be made without resort to mere speculation, the reason(s) should be explained.  

5.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  After the above actions have been completed, readjudicate the Veteran's service connection claims.  If the claims remains denied, issue a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


